 NATIONAL FREIGHT, INC.621WE WILL bargain collectively,upon request,with the above-named Union,as the exclusive representative of our employees in the above-described unit,concerning rates of pay,wages, hours of employment,and other terms andconditions of employment,and, if an understanding is reached,we willembody such understanding in a signed agreement.MARSHALL MAINTENANCE CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 614National Newark Building, 744 Broad Street,Newark, New Jersey,Telephone No,Market 4-6151.National Freight,Inc.andLocal Union No.445, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 2-CA-9319.August 20, 1965DECISION AND ORDEROn February 16, 1965, Trial Examiner E. Don Wilson issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, Respondent and General Counsel filed excep-tions to the Trial Examiner's Decision and supporting briefs.The National Labor Relations Board has reviewed the rulingsmade by the Trial Examiner at the hearing and finds that no prej-udicial error was committed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner except as modified herein withregard to the discharge of Supervisor Dillin and the remedial orderas to employee Foster.The circumstances surrounding the terminations of Dillin andFoster are set forth in detail in the Trial Examiner's Decision.Briefly, the Respondent was engaged in over-the-road trucking and,although it had its own trailers, conducted its business by leasingnearly all its tractors from individuallessors.Dillin owned twotractors, one of which was driven by Foster, and both men wereterminated because of their membership in the Union.The Trial Examiner found that Respondent violated the NationalLabor Relations Act, 'as amended, by terminating Dillin's lease anddischargingDillin and Foster because of their respective union154 NLRB No. 47. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership.Althoughwe agree that Foster's discharge violatedSection 8(a) (3) and (1)of the Act, we do not agree that the dis-charge of Dillin, whom the General Counsel alleged to be a super-visor, also didso.Absent special circumstances,a statutory super-visor does not enjoy a protected right to engage in concerted activityin behalf of a labor organization.'The Trial Examiner did not findand the record does not establish that Dillin's discharge was moti-vated by otherthanDillin's own union membership?We shallaccordingly dismiss the complaint as to Dillin.Since Fosterwas engagedas a driver of one of Dillin's trucks, thetermination of Iillin's leases resulted in the elimination of Foster'sjob.Notwithstanding the discriminatory nature of Foster's dis-charge, if there were than no possibility of Foster's reinstatement ina substantially equivalent position,itwould follow that although hewould be entitledto reinstatement when such work became available,liewould not be eligible for backpay during the intervening periodof unemployment.'However, the recordfails to indicatewhetheror not Respondent may have had available any positionin whichFoster mighthavebeen employed either at the time of his termina-tion or at any later date."Such facts may best be determined in.complianceproceedings.5Accordingly,we shall order Respondentto place Foster on a preferentialhiring listand to offerhim full andimmediate reinstatement to his former or substantially equivalentposition,when available.If such a position became available subse-quent to his termination and prior to the date of this Decision and'Order, lie shallbe entitled to backpay from the date such position-becameavailable tothe date of Respondent's offer of reinstatement,6to be computed in accordance with the Board's customary formula.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, as,amended, the National Labor Relations Board hereby orders thati Accurate Threaded Products Company,90 NLRB1364;GibbsAutomatic Division,Pierce Industries Inc,129 NLRB 196;Massey-Harris-Ferguson,Inc,114 NLRB 328, 337;of.Inter-City Advertising Company of Greensboro,N.C., Inc.,89 NLRB 1103, 1106-1108,enfd as modified 190 F 2d 420(C.A. 4).2 CompareJackson Tile Manufacturing Company,122NLRB 764,enfd. 272 F. 2d 181C.A. 5), where theBoard concluded that a supervisor's dischargeviolatedSection 8(a) (1)upon finding that the discharge was motivatedby the supervisor'srefusal to commitunfair laborpracticesagainst rank-and-file employees.To a similar effect,seeTalladegaCotton FactoryInc,106 NLRB 295, enfd. 213 F2d 209(CA. 5).8Cf.The Bed ford-Nugent Corp.,etal.,151 NLRB 216*The recordshows that Respondent had at least one tractor of its own but is notentirely clear as to who was assignedas its operator or whetherRespondent had avail-able any other positions comparableto that of Foster's former employment.5 Goldblatt Bros., Inc.,135 NLRB 153, 159-1606SeeFalarski Sausage Company,128 NLRB506;Stockbridge Vegetable Producers,.Inc.,131 NLRB 1395.7F.W. Woolworth,90 NLRB 289;Isis Plumbing&Heating Co.,138 NLRB 716 NATIONAL FREIGHT, INC.623the Respondent, National Freight, Inc., Orangeburg, New York, andVineland, New Jersey, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Unlawfully interrogating employees about their union activ-ities or threatening them with reprisals for engaging in such activity.(b)Discouraging membership in the Union or any other labororganization by discharging or otherwise discriminating in regardto hire or tenure of employment of any employee.(c) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in other,concerted activity for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities,except to the extent of such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized by Section 8(a) (3) of the Act, as amended.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Offer John Swann and Alfred Osterhoudt immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority or other privileges previ-ously enjoyed and make them whole for any loss of pay they mayhave suffered by reason of their discharges, in the manner set forthin the section of the Trial Examiner's Decision entitled "TheRemedy."(b)Offer Philip S. Foster immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority or other privileges previously enjoyed, in the followingmanner. If such position became available subsequent to his termi-nation and prior to the date of this Decision and Order, make himwhole for any loss of pay he may have suffered as a result of thediscrimination against him or, if such position has not become avail-able, place him on a preferential hiring list and, in preference to anyother person, offer him employment when such employment forwhich he is qualified becomes available, all in the manner and to theextent set forth in this Decision and Order.(c)Notify each of the above-named individuals if presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay,due and all other rights under the terms of this Order.(e)Post at its operations at Orangeburg, New York, and Vine-land, New Jersey, copies of the attached notice marked "Appendix." 8{Copies of said notice, to be furnished by the Regional Director forRegion 2, shall, after being duly signed by the Company's represent-ative, be posted by the Company immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.The Company shall take reasonable steps toinsure that said notices are not altered, defaced, or covered by any,othermaterial.(f)Notify the Regional Director for Region 2, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order".APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT interrogate employees about their union activ-ities in a manner constituting interference, restraint, and coer-cion in violation of Section 8 (a) (1) of the Act.WE WILL NOT threaten our employees with reprisals for en-gaging in union activity.WE WILL NOT discourage membership in any union by dis-charging or otherwise discriminating in regard to hire or tenureof employment of any employee.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-orga-nization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activity for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrainfrom any or all such activities. NATIONAL FREIGHT, INC.625WE WILL offer to Philip S. Foster, John Swann, and AlfredOsterhoudt immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to theirseniority or other privileges, and make them whole for any lossof pay they may have suffered by reason of their discharges,together with interest at the rate of 6 percent, in the manner andform set forth in the Board's Decision and Order.Al] our employees are free to become or remain members of anylabor organization.NATIONAL FREIGHT, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify the above-named individuals if serving in theArmed Forces of the United States of their right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of postingand mustnot be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 745 Fifth Avenue, New York Telephone No. 751-5500, if theyhaveanyquestion concerningthis notice or compliance with itsprovisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPursuant to due notice,a hearing in this matter was held before Trial ExaminerE. Don Wilson, at New York, New York, on July 14 through July 17, 1964. Theparties fully participated.Briefs have been received and considered.Upon acharge filed by Local Union No. 445, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein the Union,the GeneralCounsel of the National Labor Relations Board,herein called the Board,on May 28,1964, issued a complaint and notice of hearing.The complaint alleged thatNational Freight,Inc., herein called Respondent,violated Section 8(a)(1) and (3)of the National Labor Relations Act, herein called the Act.The complaint wassubsequently amended to allege other violations of Section 8 (a) (1) of the Act.Due answers were filed.Upon the entire record,and my observation of each and all witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,at all material times, has been a corporation organized under, andexisting by virtue of, the laws of the State of New Jersey.During the same times,ithas maintained its principal office and terminal in Vineland,New Jersey, andvarious other terminals and places of business in the States of New Jersey, NewYork, and Pennsylvania,including a station at Orangeburg,New York,where it is,and has been at material times, continuously engaged in performing motor freightcarrier and related services.In 1962, a year representative of its annual operations,206-446-66-vol. 154-41 626DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent, in the course and conduct of its business, purchased and caused to betransported and delivered to its places of business, trucks, truck parts, oil, etc.,valued in excess of $50,000, of which goods and materials valued in excess of$50,000 were transported and delivered to its terminals and places of business ininterstate commerce directly from States of the United States other than the Statesin which Respondent is located.During the same period, Respondent performedservices valued in excess of $50,000, of which services valued in excess of $50,000were performed in, and for various enterprises located in, States other than theStates wherein it is located.Respondent is, and has been at all times material, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of the Act.H. THE LABOR ORGANIZATIONThe Unionis,and has been at all times material, a labor organization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issues(1) In April 1963,' did Respondent discharge its employees 2 Alfred Osterhoudt,Philip Foster, and John Swann because of their union activities, and SupervisorArthur Dillin because of his union activities; (2) did Respondent unlawfully in-terrogate employees as to union activities and unlawfully threaten employees withreprisals should they engage in union activities; and (3) did Respondent unlaw-fully utilize application forms for employment to ascertain if applicants were mem-bers of a union.B. Background: The hiring of the discriminatees1.OsterhoudtHaving seen Respondent's newspaper advertisement in September 1962, Oster-houdt phoned Nathan Rosen, Respondent's terminal or station manager at Re-spondent'sOrangeburg,New York, operation.Pursuant to Rosen's direction,Osterhoudt thereupon met Rosen at Orangeburg.Osterhoudt explained that hedid not own a tractor but said he would purchase a new one if he had a writtenlease as evidence of the work for which the tractor would be used by him.Rosenand he executed a lease and Rosen also gave Osterhoudt a list of phone numbers topresent should he need "security."Osterhoudt phoned Rosen early in January and said he had the new tractor.Pursuant to Rosen's instructions, Osterhoudt drove it to Respondent's main terminalatVineland, New Jersey.He there filled out an application for employment andinsurance papers.He was advised that although he had his own insurance, he couldnot work for Respondent unless he insured through Respondent.3He received anidentification card.Again he signed a long-term lease with Respondent .4Hereported for work on January 7 and was, about that time, directed by Rosen tomaintain his daily logsheet in a fashion which would not reveal the actual numberof hours he worked. It was made clear to him that under his lease he was to usehis tractor exclusively for Respondent.He was given a list of phone numbers tocall should he have a problem.During the course of his employment he sub-mitted daily logsheets and equipment reports.52.Dillin and FosterIn December 1962, Dillin phoned Rosen at Orangeburg and said he had twotractors, one licensed and the other not.He stated it would be if it could be used.'Unless otherwise stated,all dates hereinafter refer to 1963.2 Primarily basic as an issue is whether Respondent had employees.8Respondent had a masterpolicy.' The lease Is not terminable at the will of the employer. See General Counsel's Ex-hibit No. 19, paragraph 11.Further,the lessor is Margie'sTrucking Corp., a corpora-tion owned by Osterhoudt and his wife. Although,in terms, with the corporation, itIs plain that the parties understood Osterhoudt to be a party.5 This was required of all owner-operators and drivers and Rosen signed them beforetheywent to Vineland. NATIONAL FREIGHT, INC.627On January 3, Dillin and Foster visited Rosen.Rosen then learned that Dillin'stractors could not pull 40-foot trailers because such, in combination with either ofDillin's trailers would exceed New York State's 50-foot maximum length.Rosensaid that Dillin's tractors could be used to pull Army trailers (28 feet in length) and35-foot trailers.Pursuant to Rosen's instructions, Dillin and Foster, with Dillin'stractor, went to Vineland to confer with Respondent's safety director and his assist-ant, Edward Downey and Al Lewis, respectively.6Downey gave each of them anapplication for employment and each filled one out.The tractor was measuredand because of the position of the "fifth wheel" it was again determined that thetractor could not be used to pull a 40-foot trailer.A "fifth wheel" is a steelplate approximately 20 inches in diameter which is situated at the rear of a tractorso as to join the tractor and trailer together.Dillin and Foster each took a roadtest.Foster was told he'd be put on the second tractor when it became available.Respondent's insurance papers were made out for Dillin.Dillin executeda lease 7of the tractor to Respondent.Dillin was given an employee identification card andinstructions as to what to do in the event of an accident.8Dillin began driving the one tractor for Respondent about January 3.He regu-larly used Foster as a helper.When this was for Dillin's convenience, Dillin paidFoster.When the bill of lading required the use of a helper, Respondent paidFoster by its check.Early in March, when Dillin advised Rosen that the second tractor 9 was avail-able for use, Respondent assigned it a number and forwarded Dillin a certificate ofinsurance.Dillin obtained a license.No lease was executed.Foster began todrive this tractor on March 5.3. John SwannMaret Guignard was a multiple owner-driver for Respondent.He had threetractors under lease to Respondent. In January, on a part-time basis, alternatingwith his brother George, John Swann, hereinafter called Swann, began to driveone of Guignard's tractors. In mid-February, Swann drove on a full-time basis,his brother ceasing to drive.Rosen gave him most of his assignments, although healso received some from Guignard.On March 23, Swann signed an applicationto join the Union.A few days later, having requested one, he signed Respond-ent's form of application for employment and stated thereon that he was a memberof the Union.C. The employment status of Osterhoudt, Dillin, Foster, and SwannGeneral Counsel contends that Osterhoudt, Foster, and Swann were Respond-ent's employees and that Dillin was Foster's supervisor.10Respondent, to the con-trary, contends that Osterhoudt and Dillin 11 were independent contractors and thatFoster was Dillin's employee but not an employee of Respondent and Swann wasthe employee of independent contractor Guignard and not an employee ofRespondent.InNational Freight, Inc.,146 NLRB 144, the Board has already, in a repre-sentation case, determined that owner-drivers and nonowner-drivers are employeesof Respondent. In the same decision it was found that multiple owner-drivers 12are not independent contractors although they are Respondent's supervisors withinthe meaning of the Act. In its decision the Board set forth in detail the relevantand material or ultimate facts upon which the decision was based.At the hearingherein, citingLeonard Niederitter Company, Inc.,130 NLRB 113, footnote 2, Iruled that the Board's earlier decision in the representation case above cited was notbinding upon me or conclusive as to the status of nonowner-drivers, owner-drivers,6 The record makes clear that each of these individuals is a responsible representativeofmanagement. In light of findings hereinafter to be made that each had authorityeffectively to recommend the hire or to hire drivers or owner-drivers, I find them to besupervisors within the meaningof the Act.Respondent's position with respect to thesemen is that they can't be supervisors because Respondent has no employees.Respondentdoes not maintain that they cannot enter into leases or effectively recommend enteringintoa lease.7 All leaseswere same as Osterhoudt's.6 Such was usual but not universal.0 Also overlength so far as 40-foot trailers were concerned.W And Guignardwas Swann's supervisor.n And also Guignard.22 Such as Dillin and Guignard. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDor multiple owner-drivers.All parties to the instant proceeding were afforded afull and complete opportunity to adduce evidence on the issues of employee, super-visor, or independent contractor status of the individuals involved.They availedthemselves of this opportunity.Having studied the entire record, including theBoard's Decision in the representation case, 146 NLRB 144, of which I took officialnotice andwhich I find to have "some persuasive relevance,"13I find no evidenceof a substantial nature which would occasion me to find contrary to the Board'sDecision in the representation proceeding.Based upon the entire record before me,including the persuasively relevant Board Decision, I find Dillin and Guignard wereRespondent's supervisors within the meaning of the Act, and Foster, Swann, andOsterhoudt were employees of Respondent within themeaningof the Act.14D. Respondent's efforts to combat the employees' union and concerted activity,including the discharges15As of March 23, the Union was attempting to organize Respondent's Orangeburgemployees and Swann, Foster, Seward, Osterhoudt, Dillin, and Guignard signedauthorization cards for the Union on that date.On March 26, the Union filed apetition with the Board.A few days later, Rosen, in the Orangeburg office, in the presence of Swann,Alex Merlin Seward, herein called Seward, an employee, and perhaps other em-ployees, stated to those present, "Any man that belongs to Local 445 will nolonger work in this yard."On April 9, Osterhoudt went to the office for his pay aftercompleting a trip.Rosen gave Osterhoudt his check, saying Respondent "would never be union."Osterhoudt, as he was leaving, said, "I'll see you."Rosen replied, "You'll neversee me again."On April 10, Osterhoudt phoned Rosen.He inquired whether hehad an assign-ment.Rosen told Osterhoudt he was fired.On April 11, in a phone conversation, Rosen asked Dillin if he had signed acard for the Union, or had anything to do with the Union.Dillin replied that hehad made no secret on his form of application for employment that he was amember of the Union.Rosen inquired if Dillin had signed "a petition againstNational Freight" 16 and Dillin denied doing so.Rosen told Dillin it would gobad with him if he had and "one fellow has already been fired."Dillin inquiredif it were Tom Drake 17 and Rosen said it was Osterhoudt. Rosen told Dillin thatDrake, Osterhoudt, Foster, and Dillin had signed the petition.Around April 11 or 12, Foster returned, from a trip, to the office.He filled outthe driver's log and trip report and gave them to Rosen.As he was about toleave,Rosen asked him if he had joined the Union and Foster said yes.Rosensaid, "You know you can be fired for that," and Foster replied Respondentcouldn't do it because it would be against the law.Rosen told him to wait andseeDowney about that problem.Foster waited and Downey showed up aboutIB Cf.N.L.R.B. v. SouthernAirways Company,290 F. 2d 519,523 (C.A. 5) ;seeCabinetManufacturing Corporation,140 NLRB576, 585.It In the recordbefore me there is evidence which would occasion some findings con-trary to or expanding on those madeby theBoard in therepresentationcase;however,I find such differing findings not to be substantial.The substantial and materialevidencein this case leadsinevitablyto the same decision reachedby the Board in the representa-tion case.15 The findings made herein are based upon a compositeof the testimony of all wit-nesses.Testimonycontraryto these findingsisnot credited.I particularly find thatRosen impressed me as a dishonestwitness.Hisclaimed lackof recollection as towhat he told a Board investigator or whether he talked to one appears to me to be adeliberatemisstatement.He changedfrom lackof recollection to a statement that hedid talk toan investigatorand thento a statementthat he "probably did" and then thathe did.He deniedthathe was in anautomobile with Foster,Guignard,and Downey.He then saidhe didn't recall.He thensaidhe didn't think he was.He then said hewas not, whena date wasbroadly fixed.He later said he didn'trecall.He said hedidn't knowif he had told an investigator of the Boardthat he was in thecar.Rosenimpressed me as a witness who wishedto serveRespondent's interests,as he saw them,without regard tothe truth, and the testimonynoted is but an example evidencing suchdisposition.Is It is plain to me that Rosen consideredtheUnion'spetition for an election, as"against"Respondent.17 Apparently an employee. NATIONAL FREIGHT, INC.6292 hours later.After exchanging pleasantries with those present in the office,Downey asked Guignard, Rosen, and Foster to step outside the office. Swannattempted to join them but Rosen directed him to remain.Downey, Guignard,Rosen, and Foster went to and entered Rosen's car.Once in the car, Downeyasked Foster why he had joined the Union.is Foster replied he had done so forhigher pay,union benefits,and to better himself.Downey said Respondent "couldnot accept any union in there at all, that they would get rid of all the owner-operators and put their own men and equipment on." Rosen asked Foster if hethought he would get any benefits from the Union.Downey asked Guignard ifhe had signed a union card.About 20 minutes after they left, Rosen, Downey, and Foster returned to theoffice.Downey said,in the hearing of Swann,that Respondent could not recog-nize the Union's contract offer because it would make Respondent go broke.On Apnl 15, Dillin phoned Rosen to find out about a load for the next day.I9Rosen advised him and put Downey on the phone.Downey inquired what dis-agreements the employees had with Respondent.Dillin describedsome and sug-gested a meeting.Downey indicated he was busy but might see thelll Wednesday.Downey, in the conversation, said that if Respondent "went union; it would haveto go all the way, a national contract."They then arranged to meet Wednesdayafternoon, April 17.Dillinworked Tuesday and Wednesday.On the latter day, Dillin returned toOrangeburg in the early afternoon.He inquired of Rosen as to whether Downeywould be present.Rosen replied that Downey was in Vineland and wouldn't bepresent.Dillin inquired about an assignment for the next day and was told "bothtractorswere released, the lease had been cancelled." 20The reason given byRosen was that, legally, the tractors could not pull 40-foot trailers.Dillin saidRosen knew that when they first met.A few days later Dillin received writtenconfirmation that his lease was canceled.Respondent's letter reads as follows:Mr. ARTHURJ.DiLLIN502 Route 59AWest Nyack, New YorkApril 19th, 1963Dear Mr. Dillin: As you know, a safety inspection was conductedat Orange-burg,New York, on Monday, April 15th, 1963. Thisinspectionrevealedthat your tractor No. 727 was over-length by fourteen inches.The same istrue for your Tractor No. 721.The Regulations in the States of New York, New Jersey, Connecticut, RhodeIsland andMassachusetts, concerning themaximum permissiblelength oftractors, plus trailers, limits the over-all length to fifty feet.The use of your equipment with our trailers, subjects this Company to finesfor violation of these State laws.Therefore, I regret that I have no alterna-tive but to terminate the Leases on your equipment, effective April 17th, 1963,pursuant to Paragraph 8 of the Lease Agreement, since the use of your equip-ment does not comply with the various State Regulations concerning maximumpermissible length of tractors and trailers.If you secure equipment in the future which meets these maximum lengthrequirements, we shall be more than happy to discuss with you the Lease ofsuch equipment.Very truly yours,KEM: MPSNATIONAL FREIGHT, INC..c.c.N. Rosen(S)Karl E MuellerH. KaplanKARL E. MUELLERSpecial DeliveryAdministrative AssistantCertified Mail, ReturnReceipt Requested.On Sunday, April 28, at Rosen's direction, Guignard brought hissubordinates,Swann and Seward, to the Orangeburg office to see Rosen.Whilethere,Rosengave separate envelopes to Guignard, Swann, and Seward.Eachenvelope con-tained a paper which would indicate whether a signer of the paperhad signed anauthorization card for the Union.Rosen told each he wantedhim to sign the paper,"yes or no." Swann said he had already told Respondent he hadsigned a unioncard when he had filed his form of Application for Employment with Respondent.ssDowneydid not testify.19Tuesday.° Of course,this effectivelyterminated Foster's employment 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe refused to sign the paper.Seward said he had not signed a union authorizationcard.He, too, declined to sign Rosen's paper.He explained that he might wish tojoin the Union someday and did not wish to have thesigningof the paper usedagainst him.Guignard wrote "Yes" on his paper and signed it. The three papersand envelopes were returned to Rosen.While returning to Swann's home in Guignard's car, Swann asked Guignard whattime he should pick up the trailer the next morning, Guignard said he would calland find out 21For several weeks, while one of Guignard's trucks was broken down, Seward,who had more seniority than Swann, was either driving one of Respondent's trac-tors 22 or acting as a helper and not a driver under Guignard.During this time,Swann regularly drove one of Guignard's tractors.On Monday, April 29, Guignardpicked up Seward and drove him to Swann's house. On the way, he told Seward hewas to drive Swann's tractor. Seward asked why.Guignard replied Seward hadmore seniority and "besides Mr. Swann is a union man." Thereafter, Swann did notdrive for Respondent or its supervisor Guignard.For 2 weeks, twice a day, SwanncalledGuignard for an assignment.He received none.Finally,Guignard toldSwann he wasn't being called to go to work because Rosen didn't want him sincehe was a union man. Guignard quoted Rosen as saying Respondent couldn't takeSwann back because he was a union man.E. Respondent's proffered defensesRespondent did not call Downey as a witness. I have already found the testimonyof Rosen undeserving of credit unless corroborated by otherwise credited evidence.Thus, the credited testimony of Dillin, Foster, Swann, Osterhoudt, and Seward asto interrogation and threats stands either undenied or denied only by incredibletestimony of Rosen.Respondent's contention that Downey interrogated Foster andGuign,ard in Rosen's car as to whether they had signed union cards only for thepurpose of determining whether cards had been forged, loses all force when it isrecognized that Downey asked Foster "why" he signed a union card.Further,Rosen, after already knowing from Downey's interrogation that Guignard had signeda union card, asked Guignard as well as Swann and Seward to state in writingwhether they had signed cards. I find the particular attempt at defense to be anattempt to cover up a clear violation of the Act.Respondent contends that it terminated Osterhoudt or "the Margie's TruckingCompany lease" for cause. It contends the cause consisted of Osterhoudt beinglate for a delivery which occasioned a warning of "discharge," and then a failure byOsterhoudt to unload a truck, occasioning the employment by the consignee ofseveral young men to do the unloading.As to the first occasion, Osterhoudt failed to make a delivery to Allston, Mas-sachusetts, on time.He had been stuck on a hill because of ice, in March.He wasseveral hours late.He called neither the consignee nor Rosen before he made thedelivery.He didn't call Rosen because no phone was available while he was stuckand he didn't want to take up time to phone Rosen when he became free.WhenOsterhoudt arrived at the consignee he called Rosen.Rosen told Osterhoudt theconsignee was very upset at his lateness and Respondent might lose the account.Nothing was said about termination of the lease and in the conversation Rosen toldOsterhoudt "not to worry about it." Plainly, there was no warning of discharge.The second occasion of alleged dereliction which was allegedly the proximate causeof Osterhoudt's discharge involved a delivery by Osterhoudt to the WashingtonBottling Company in Worcester, Massachusetts, on March 23.As to what actuallyhappened in connection with this delivery, no one but Osterhoudt gave testimony.23When Osterhoudt arrived at Washington Bottling he talked to a foreman or someoneelse in authority.This person told Osterhoudt he could start unloading and he hadsome young boys coming in at noon who would help him finish. Osterhoudt saidhe had beenrunning somany hours he had a job to keep his eyes open.24He saidhe'd wait for the boys and in the meanwhile "would get some shut-eye." The fore-man said nothing.Osterhoudt went to sleep in the tractor and when he woke upthe trailer was unloaded.Hal Kaplan,25 director of operations for Respondent,testified he told Rosen about 21/2 weeks later to discharge Osterhoudt because he21Presumably from Rosen.22 Leased from someone other than Guignard.21 Such is credited.26There is no evidence as to bow long Osterhoudt had worked without rest.23His demeanor impressed me unfavorably. NATIONAL FREIGHT, INC.631received an interoffice memorandum of the Glenshore Glass Co. about the Washing-ton Bottling delivery.He said he first saw this memorandum about 10 days afterRosen sent it to him.Kaplan was completely unconvincing, when he testified, as towhy he had not seen the memo much earlier. I do not believe, having observedKaplan, that he would leave his office for 1 or 2 weeks and no one would open aletter addressed to his attention. It is inconceivable to me that Rosen would mailto Kaplan what might be considered a serious complaint about Respondent's opera-tions and so address the envelope to insure that only Kaplan could see it, particularlysince Kaplan had an "associate" that worked "fairly close" with him and who couldbe described, according to Kaplan, as "the Director of Terminal Operations,"particularly since Rosen was a station or terminal manager and the memo involvedstation or terminal operations.No letter of discharge was sent to Osterhoudt untilApril 19. It was sent pursuant to Kaplan's instructions and, reads as follows:Margie's Trucking Corporation67-34 Selfridge AvenueForest Hills, New York(Attention: Alfred C. Osterhoudt)April 19th, 1963Dear Mr. Osterhoudt:It has been brought to my attention by the DirectorofOperations that despite several previous warnings,you have failed onnumerous occasions to meet the required delivery times as specified by ourcustomers on the Bills of Lading.As you know, the success or failure of thisCompany is entirely dependent upon the service that we render to our shippersand consignees.Your continued lack of concern for the importance of cus-tomer service and satisfaction,has resulted in a number of customer complaints,and has caused considerable embarrassment to the management of this Com-pany.Thisintolerable situation cannot continue any longer.Therefore,this is to advise you that we have no alternative but to cancel ourLease with Margie's Trucking Corporation,effectiveApril11th, 1963.Thisaction is being taken pursuant to Paragraph 11 of the Lease,in that Margie'sTrucking Corporation has breached Paragraph 5 of the Lease,by failing tomeet the specified delivery times.Very truly yours,KEM:MPSNATIONAL FREIGHT, INC.,c.c.N. Rosen(S)Karl E. MuellerH. KaplanKARL E. MUELLERSpecial DeliveryAdministrative AssistantCertifiedMail, ReturnReceipt Requested.Kaplan could not account for the delay in sending the letter.Kaplan made no"investigation to see whether or not the facts contained" in the interoffice memo ofGlenshore Glass were correct. It is clear to me that he never asked Rosen whathappened.This is particularly strange since the memo refers to Osterhoudt getting"neededsleep."Further, the delay from March 23 to April 9 and from April 9 toApril 19, in itself, raises serious questions as to whether the delay was not utilizedso as to come up with a plausible pretext. It is significant that the letter of dischargemakes no reference to the failure to unload, Osterhoudt's sleeping, or the entireMarch 23 incident as an occasion, let alone a cause, of the discharge.Further, I findno substantial evidence of "several warnings" or "numerous occasions" whenOsterhoudt failed to meet required delivery times or his "continued lack of con-cern."I find that the reasons proffered by Respondent for its discharge of Oster-houdt are pretexts.Respondent urges three reasons for terminating Dillin and Foster: (a) A warningby a New York State policeman that if Respondent had an overlength tractor-traileron the road, the trailer would be impounded and Respondent would be fined; (b)the inability of Dillin to move his "fifth wheels" so as to have 40-foot trailers andstillcomply with the law; and (c) a lack of 35-foot and Army trailer work forDillin's trailers.The only evidence that a New York State policeman warned Respondent aboutoverlength tractor-trailers was given by Rosen.No citation was alleged to havebeen given.Overlength driving had regularly been engaged in by two drivers inaddition to Dillin and Foster.There is no evidence that anyone had ever receiveda ticket for the violation.The policeman's name or number was unknown or notgiven.Rosen and Downey allegedly took various steps with respect to the tractorsof the other two drivers and those of Dillin and Foster.Allegedly the other two 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers could and did move their "fifth wheels."Neither testified.The policemandid not testify.Downey did not testify. I do not credit Rosen's testimony. Suchtestimony as Kaplan gave did not corroborate Rosen's testimony that the policemangave the warning since it was, at best, hearsay in this regard. I find no credibleevidence that the warning was given.Dillin's inability to move the "fifth wheels" was known to Respondent beforeDillin and Foster were hired.I cannotsee how such inability was no impedimentto their employment or their continued employment but was all of a sudden a causeof their discharge.26Again, the evidence in support of this alleged cause is basedsolely on the testimony of Rosen,27 whose testimony I do not credit 28In April, when Dillin and Foster were terminated the number of Armytrailersand 35-foot trailers hauled by Respondent decreased to 32 from 41 in March. InMay, the number of Army trailers and 35-foot trailers hauled byRespondentincreased to 61, a number exceeded only in January.Why Dillin and Foster werenot recalled in May, is not explained in any way, nor is the failure to use them forsuch work as was available. Particularly noteworthy is Respondent's contention thatneither Dillin nor Foster objected to moving overlength loads and "Rosen was con-cerned with moving freight and when he thought they could get away with it, hesentoverlength loads on the road." 29While notagreeingwith Rosen'sadmittedphilosophy or code of ethics, it is manifest to me that Respondent's alleged concernabout "overlength" is anafterthought offered toconceal its proven illegal motivefor terminating Dillin and Foster.That the reasons offered by Respondent for terminating Dillin and Foster weremere pretexts is confirmed by Respondent's April 19 letter to Dillin. It has beennoted that before Respondent ever leased one of Dillin's tractors, Respondent knewitwas overlength.The April 15 "safety inspection" revealed nothing new toRespondent.Respondent, clearly, was aware of legal length requirements at allmaterial times.The letter makes no referenceto analleged recent attempt toenforce the State law, which was allegedly the real reason for theterminations.Having considered the entire record, I find the alleged "causes" for the termina-tionsof Dillin and Foster to be pretexts. By this, I do not suggest that Respondentshould have continued to assign Dillin and Foster so to drive tractors that when incombination with 40-foot trailers they would violate State laws. I do mean thatRespondent through Rosen, Downey, and others made it abundantly clear that itwas not concerned with State laws concerning "overlength" until the union activitiesof Dillin and Foster became a matter of urgent concern. Further, while the workof Dillin and Foster in hauling Army and 35-foot trailers might have been curtailedin April, there has been no proven legitimate need for entirely dispensing with theirservices.Respondent contends that Swann was discharged because Guignard had only onetractor for Swann and Seward to drive and he assigned Seward rather than Swannto the tractor because Seward had seniority over Swann 36This contention must beevaluated in light of previous factfindings herein.Swann and Seward testifiedcredibly that Guignard said he couldn't take Swann back because Rosen didn't wanthim since he "was a union man."Until the date of Swann's discharge, Guignard gave him preferential treatmentover that given to Seward. It was not until immediately after Swann's open and21Rosen described the absurd situation of Downey measuring the length of Dillin'stractor or tractors by use of a tape measure immediately before the discharge of Dillinand Foster-absurd because Rosen knew the answer, as did Downey, before Dillin andFoster were hired.21Excepting, of course, the fact that the tractors were too long legally to pull 40-foottrailers.In this particular instance, Rosen first testified that he told Dillin on April 15 thathis tractors couldn't be used any more. It was not until after it was stipulated thatone of Dillin's tractors was used thereafter that Rosen said Dillin was advised on April 1721There is no credible evidence he has ever thought he could not "get away with it."i° Guignard's demeanor impressed me unfavorably.Also, he appeared to be a witnesswho was disposed more to serving Respondent's interests, as he saw them,than servingthe interests of truth and justice.I credit Swann's and Seward's testimony where it con-tradicts that of Guignard. NATIONAL FREIGHT, INC.633frank statement of his union feelings and actions to Rosen and Guignard thatGuignard discharged Swann and this happened the next morning.31The timing isnot without significance.I find Respondent's contention that Swann rather thanSeward was discharged because Seward "had more seniority" is a mere pretext toconceal the genuine reason of eliminating Swann from Respondent's employ becausehe was an admitted union member.F. Respondent's interrogation of applicants for employmentDuring material times, Respondent used a form of "application for employment"which required applicants to state if they were "affiliated with a labor union" and,if so, to state the "Local" and "Ledger No."The record indicates the form wasdiscontinued in June when Respondent learned such form might be violative of theAct.There is no evidence that Respondent intends to use the form again.Respondent says it will not. I believe Respondent's statement that it will not askthe same or any similar question on an application form.Use of the form was aviolation.Since I do not believe there will be a similar violation I find no needfor a remedy other than the one I shall recommend.Concluding FindingsOn various dates described hereinabove, Respondent interrogated employees abouttheir union activities and threatened them with various reprisals should they engagein or continue to engage in union activities.By such acts, Respondent violatedSection 8 (a) (1) of the Act.On various dates specified above, Respondent violated Section 8(a)(3) of the Actby discharging or causing the termination of Osterhoudt, Foster, and Swann becausethey engaged in and continued to engage in union activities.That the allegedcauses for the discharges or terminations were pretexts confirms this finding.By discharging Dillin because of his union activities, even though Dillin was asupervisor, Respondent violated Section 8(a)(1) of the Act. It is clear that thedischargewas not for the purpose of preserving neutrality.Dillin'sdischargedemonstrated "graphically to rank-and-file employees the extreme measures to whichthe offending [Respondent] will resort in order to thwart them in their desires tojoin or assist a labor organization."32By discharging Dillin for his union activities,Resnondent caused the employees to fear similar reprisals.That Dillin's dischargewas for union activities is confirmedby thepretextual nature of the reasons assignedfor his discharge.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities as setforthin section III, above, occurring in connectionwith the operations of Respondent set forth in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1) and(3) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies oftheAct.Having found that Respondent discriminatorily discharged Osterhoudt, Foster,and Swann in violation of Section 8(a) (1) and(3) of the Act and similarly dis-charged Dillin in violation of Section 8 (a) (1) of the Act, I shall recommend thatRespondent offer these employees and Dillin immediate and full reinstatement totheir former or substantially equivalent positions,33 without prejudice to their senior-ity and other rights and privileges, and that Respondent make them whole for any31After Guignardwas goingto call to find out aboutan assignment.32 Jackson 1'sie Manufacturing Company,122NLRB 764, 767.33This does not mean Respondent must assignDillin or Foster todriving loads whichwill be violativeof the laws of a Statewherein the drivingis to take place. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDloss of earnings they may have suffered by reason of the discrimination againstthem, by paying each a sum of money equal to the amount that each would normallyhave earned as wages from the date of the discrimination to the date of offer ofreinstatement less his net earnings.34The backpay shall include interest at 6 percentto be computed in the manner set forth inIsisPlumbing & Heating Co.,138NLRB 716.The above discharges strike at the heart of rights guaranteed employees by theAct and are closely related to other conduct abridging rights guaranteed employeesby Section 7 of the Act.There is reasonable ground to anticipate Respondent willinfringe upon other rights guaranteed employees in the future, unless appropriatelyrestrained.I shall therefore recommend an order requiring Respondent to ceaseand desist from infringing in any manner upon the rights guaranteed employees bySection 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commerce within the meaning of theAct.2.The Union is a labor organization with the meaning of the Act.3.By discriminatorily discharging Osterhoudt, Swann, and Foster, as found above,Respondent has engaged in andisengagingin unfair labor practices within themeaning of Section 8(a) (3) of the Act.4.By interfering with, restraining, and coercing employeesin exercisingthe rightsguaranteed them by Section 7 of the Act, including the discharges of the above-named employees and of Supervisor Dillin, for engaging in union activities, andinterrogations and threats, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]84 F.W. Woolworth Company,90 NLRB 289.District LodgeNo. 94,Lodge No.311, International Association ofMachinists,AFL-CIO (Parker Aircraft Co.)andColin Shep-hard Sinclair.CaseNo. 31-CB-11 (formerly 21-CB-2450).August 20,1965DECISION AND ORDEROn April 30, 1965, Trial Examiner Louis S. Penfield issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions to the Trial Examiner's Decision accom-panied by a brief in support thereof.The National Labor Relations Board has reviewed the rulingsmade by the Trial Examiner at the hearing and finds that no prej-udicial error was committed.The rulings are hereby affirmed.TheBoard has considered the Trial Examiner's Decision, the exceptions154 NLRB No. 50.